UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:May 31, 2010 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2010 Investment Adviser Gerstein, Fisher & Associates, Inc. 100 William Street, Suite 1825 New York, New York10038 Phone: 800-473-1155 www.gersteinfisher.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 16 STATEMENT OF OPERATIONS 17 STATEMENT OF CHANGES IN NET ASSETS 18 FINANCIAL HIGHLIGHTS 19 NOTES TO FINANCIAL STATEMENTS 20 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 25 ADDITIONAL INFORMATION 28 Dear Fellow Shareholders, The first half of 2010 has been a volatile year for equities, continuing the trends of 2008 and 2009 for extreme moves in the market.After a positive first quarter, U.S. equities were cumulatively down over 10% in May and June.Despite this continued unpredictability, we continue to be firm believers in the long-term prospects of investing in equities using a systematic, research-based strategy. The core methodology behind our fund is the creation of a baseline all-cap growth index portfolio with additional exposures to targeted, systematic risk factors, primarily size (overweighting smaller companies), value (overweighting those companies in the growth universe with the lowest price-to-book and other valuation metrics), and momentum (overweighting those companies that have demonstrated dramatic recent outperformance relative to the general market). As expected, when we run risk factor exposure analytics on our current holdings, our greatest exposures relative to the broad growth universe are momentum, size (small cap tilt), and value.At the same time, our industry exposures are extremely close to their index benchmark weights, reflecting our commitment to provide our investors with exposures to only those risks that have statistically demonstrated historical returns over and above those of the broad equity market. As volatile as overall equity prices have been so far this year, individual risk factors have been just as volatile relative to one another.For example, within the small cap exposure of our fund, the first and second quarters of 2010 represented very different experiences.From the end of January 31, 2010 to April 30, 2010, small cap equities (represented by the Russell 2000 Index) outperformed their large-cap counterparts (represented by the Russell 1000 Index) by nearly 8%.In May and June, the opposite was true, with small-cap equities trailing larger companies by almost 2%. Value has had a similarly rocky return relative to growth in the first half of 2010.Value equities (represented by the Russell 3000 Value Index) notably outperformed the growth universe (represented by the Russell 3000 Growth Index) in March and April, but otherwise lagged in the remainder of the first and second quarters. These fluctuations in factor returns, leading to a relative over- or under-performance of the fund relative to its benchmark are why we view the Gerstein Fisher Multi-Factor Growth Equity Fund as a component of a broader equity portfolio.We seek to capture this volatility, both positive and negative, to allow our investors controlled exposure to these sources of long-term compensated risk potential. We take our responsibility and the continued trust with your investments in our fund and strategies very seriously, and we are grateful for the continued trust you place in us. We hope to continue serving your needs for many years to come. Sincerely, Gregg S. Fisher, CFA, CFP® President and Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Small- and Medium-capitalization companies tend to 3 have limited liquidity and greater price volatility than large capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe.The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 3000 Value Index measures the performance of the broad value segment of the U.S. equity universe.The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.An investment cannot be made directly in an index. Price-to-book ratio is the stock price divided by a company’s book value (assets minus liabilities) per share. Must be preceded or accompanied by a prospectus The Gerstein Fisher Multi-Factor Growth Equity Fund is distributed by Quasar Distributors, LLC. 4 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period 1/1/10–5/31/10. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee of 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value January 1, 2010 - January 1, 2010 May 31, 2010 May 31, 2010* Actual $ 967.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 151/365 to reflect the period from January 1, 2010 through May 31, 2010. 6 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may also sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings % of Investments Total Returns as of May 31, 2010 Gerstein Fisher Russell 3000 Multi-Factor Growth Growth Equity Index Since Inception (12/31/09) )% )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling Continued 7 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Continued) (Unaudited) 800-473-1155 or by visiting our web site at www.gersteinfisher.com. The Fund imposes a 1.00% redemption fee on shares held less than 60 days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 8 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS – 94.83% Accommodation – 0.73% Orient-Express Hotels Ltd. (a) $ Red Lion Hotels Corp. (a) Wyndham Worldwide Corp. Administrative and Support Services – 0.19% On Assignment, Inc. (a) Air Transportation – 0.98% PHI, Inc. (a) Southwest Airlines Co. Ambulatory Health Care Services – 0.21% American Dental Partners, Inc. (a) Apparel Manufacturing – 0.29% Perry Ellis International, Inc. (a) Beverage and Tobacco Product Manufacturing – 3.67% PepsiCo, Inc. Broadcasting (except Internet) – 0.24% Gaylord Entertainment Co. (a) Chemical Manufacturing – 12.74% Amgen, Inc. (a) Colgate Palmolive Co. Green Plains Renewable Energy Inc. (a) Johnson & Johnson KV Pharmaceutical Co. (a) Monsanto Co. Mosaic Co. Procter & Gamble Co. Clothing and Clothing Accessories Stores – 0.32% Dillard’s, Inc. Computer and Electronic Product Manufacturing – 15.86% Apple, Inc. (a) Cisco Systems, Inc. (a) Hewlett Packard Co. Intel Corp. The accompanying notes are an integral part of these financial statements. 9 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Computer and Electronic Product Manufacturing – 15.86% (Continued) International Business Machines Corp. $ Mettler Toledo International, Inc. (a) Photronics, Inc. (a) Vishay Intertechnology, Inc. (a) Construction of Buildings – 1.07% Beazer Homes USA, Inc. (a) NVR, Inc. (a) Standard Pacific Corp. (a) Credit Intermediation and Related Activities – 4.04% AmeriCredit Corp. (a) Ameriprise Financial, Inc. Capital One Financial Corp. CapitalSource, Inc. Columbia Banking System, Inc. East West Bancorp, Inc. Financial Institutions, Inc. Nara Bancorp, Inc. (a) Nelnet, Inc. NewStar Financial, Inc. (a) Santander BanCorp (a) SLM Corp. (a) Visa, Inc. Waterstone Financial, Inc. (a) Webster Financial Corp. Wintrust Financial Corp. Data Processing, Hosting and Related Services – 1.74% Automatic Data Processing Inc. Educational Services – 0.67% Strayer Education, Inc. Fabricated Metal Product Manufacturing – 0.17% BE Aerospace, Inc. (a) Food Manufacturing – 0.48% Imperial Sugar Co. Omega Protein Corp. (a) Smithfield Foods, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Food Services and Drinking Places – 3.96% Benihana, Inc. (a) $ Biglari Holdings, Inc. (a) Landry’s Restaurants, Inc. (a) McDonalds Corp. O’Charleys, Inc. (a) Ruby Tuesday, Inc. (a) Furniture and Related Product Manufacturing – 0.33% Furniture Brands International, Inc. (a) General Merchandise Stores – 3.85% Tuesday Morning Corp. (a) Wal-Mart Stores, Inc. Health and Personal Care Stores – 1.84% Express Scripts, Inc. (a) Medco Health Solutions, Inc. (a) Insurance Carriers and Related Activities – 3.78% American International Group, Inc. (a) Assured Guaranty Ltd. CNA Financial Corp. (a) CNO Financial Group, Inc. (a) FBL Financial Group, Inc. Genworth Financial, Inc. (a) Independence Holding Co. Lincoln National Corp. MGIC Investment Corp. (a) National Financial Partners Corp. (a) National Western Life Insurance Co. PMI Group, Inc. (a) Principal Financial Group, Inc. Prudential Financial, Inc. Radian Group, Inc. Machinery Manufacturing – 0.84% Allis-Chalmers Energy, Inc. (a) Flowserve Corp. Twin Disc, Inc. Merchant Wholesalers, Durable Goods – 1.33% WW Grainger, Inc. The accompanying notes are an integral part of these financial statements. 11 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Merchant Wholesalers, Nondurable Goods – 0.19% Chiquita Brands International, Inc. (a) $ Mining (except Oil and Gas) – 0.58% Freeport-McMoRan Copper & Gold Inc. Miscellaneous Manufacturing – 6.95% 3M Co. Baxter International, Inc. CR Bard, Inc. Edwards Lifesciences Corp. (a) Fuqi International, Inc. (a) Intuitive Surgical, Inc. (a) Miscellaneous Store Retailers – 0.23% Ashland, Inc. Motor Vehicle and Parts Dealers – 1.75% AutoZone, Inc. (a) Lithia Motors, Inc. (a) West Marine, Inc. (a) Nonstore Retailers – 0.71% Amazon.com, Inc. (a) Oil and Gas Extraction – 0.18% Geokinetics, Inc. (a) Other Information Services – 2.58% Google, Inc. (a) Yahoo, Inc. (a) Paper Manufacturing – 0.68% Boise, Inc. (a) Buckeye Technologies, Inc. (a) Domtar Corp. (a) Petroleum and Coal Products Manufacturing – 2.31% Exxon Mobil Corp. Plastics and Rubber Products Manufacturing – 0.13% Armstrong World Industries, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Primary Metal Manufacturing – 1.13% Century Aluminum Co. (a) $ Gibraltar Industries, Inc. (a) Precision Castparts Corp. Professional, Scientific, and Technical Services – 3.09% Bowne & Co., Inc. Cambrex Corp. (a) Celgene Corp. (a) Human Genome Sciences, Inc. (a) Kendle International, Inc. (a) Mastercard, Inc. ModusLink Global Solutions Inc. (a) Priceline.com, Inc. (a) Salesforce.com, Inc. (a) SFN Group, Inc. (a) StarTek, Inc. (a) Publishing Industries (except Internet) – 6.67% EW Scripps Co. (a) Microsoft Corp. Multimedia Games, Inc. (a) Oracle Corp. Rail Transportation – 0.33% Kansas City Southern (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.48% American Capital Ltd. IntercontinentalExchange, Inc. (a) Sporting Goods, Hobby, Book, and Music Stores – 0.49% Borders Group, Inc. (a) Support Activities for Mining – 0.67% Parker Drilling Co. (a) Rowan Companies, Inc. (a) Textile Mills – 0.25% Unifi, Inc. (a) The accompanying notes are an integral part of these financial statements. 13 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Transportation Equipment Manufacturing – 3.71% Federal-Mogul Corp. (a) $ Standard Motor Products, Inc. United Technologies Corp. Utilities – 1.78% Headwaters, Inc. (a) Integrys Energy Group, Inc. Water Transportation – 0.26% Royal Caribbean Cruises Ltd. (a) Wood Product Manufacturing – 0.35% Louisiana Pacific Corp. (a) Total Common Stocks (Cost $52,875,706) REAL ESTATE INVESTMENT TRUSTS – 2.41% Alexandria Real Estate Equities Inc. Ashford Hospitality Trust, Inc. (a) CapLease, Inc. Cedar Shopping Centers, Inc. Developers Diversified Realty Co. iStar Financial, Inc. (a) RAIT Financial Trust (a) Resource Capital Corp. U-Store-It Trust Walter Investment Management Corp. Total Real Estate Investment Trusts (Cost $1,135,114) INVESTMENT COMPANIES – 0.93% Apollo Investment Corp. Ares Capital Corp. Gladstone Capital Corp. MCG Capital Corp. Total Investment Companies (Cost $534,340) The accompanying notes are an integral part of these financial statements. 14 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 0.88% Money Market Funds – 0.88% Evergreen Institutional U.S. Government Money Market Fund $ $ Total Short-Term Investments (Cost $468,923) Total Investments (Cost $55,014,083) – 99.05% Other Assets in Excess of Liabilities – 0.95% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. The accompanying notes are an integral part of these financial statements. 15 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Assets and Liabilities May 31, 2010 (Unaudited) Assets Investments, at value (cost $55,014,083) $ Cash Dividends and interest receivable Receivable from Fund shares sold Other assets Total Assets Liabilities Payable from Fund shares redeemed Payable to the Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on investments ) Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a redemption fee. The accompanying notes are an integral part of these financial statements. 16 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Operations For the Period Ended May 31, 2010(1) Investment Income Dividend income(2) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Audit and tax fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Chief Compliance Officer fees and expenses Custody fees Legal fees Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain from investments Change in net unrealized appreciation (depreciation) on investments: ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) The Fund commenced operations on December 31, 2009. Net of foreign taxes withheld of $35. The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Changes in Net Assets Period Ended May 31, 2010(1) (Unaudited) From Operations Net investment income $ Net realized gain from investments Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets from operations ) From Capital Share Transactions Proceeds from shares sold Costs for shares redeemed* ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ *Net of Redemption fees of $ The Fund commenced operations on December 31, 2009. The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2010(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized loss on investments ) Total from investment operations ) Paid-in capital from redemption fees(3) (Note 2) — Net Asset Value, End of Period $ Total Return(4) %) Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets(5) % Ratio of net investment income to average net assets(5) % Portfolio turnover rate(4) % The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements May 31, 2010 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Multi-Factor Growth Equity Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund commenced operations on December 31, 2009. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 20 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements (Continued) May 31, 2010 (Unaudited) The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2010: Level 1 Level 2 Level 3 Total Equity Manufacturing $ $
